Jackson, C.J.
When the testimony on the controlling issues involved in an application for injunction was conflicting, the discretion of the chancellor in granting or refusing the injunction prayed for, will not be controlled.
(a) Where a bill was filed by a minority of the stockholders of a corporation to enjoin the action of the majority in borrowing money to improve the common property, and where there was no allegation that the directors had gone outside of the charter powers, but the bill was apparently an effort of the minority to have the courts intervene in respect to different views of policj' among the stockholders in regard to-their internal management of affairs within the limits.of the charter, it would require a strong case to authorize such interference, if it could be-done at all. 12 Beav., 433; 105 U. S. 605.
Judgment affirmed.